IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30222
                         Summary Calendar



LLOYD BALLIVIERO,

                                           Plaintiff-Appellee,

versus

GORDON K. KONRAD; LANA WERNER KONRAD;
SHAWN M. KONRAD; BELLE CHASSE MARINE
TRANSPORTATION, INC.,

                                           Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-2014-K
                       --------------------
                          January 7, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gordon K. Konrad, Lana Werner Konrad, Shawn M. Konrad, and

Belle Chasse Marine Transportation, Inc., appeal the order

dismissing pursuant to 28 U.S.C. § 1915(e)(2)(A) Lloyd

Balliviero’s action without prejudice due to misrepresentations

on his in forma pauperis affidavit.     They argue that the

dismissal should have been with prejudice.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30222
                               -2-

     After a hearing, the district court determined that the

circumstances of Balliviero’s misrepresentations warranted a

dismissal without prejudice.   The defendants have not shown that

the district court abused its discretion.   See, e.g., Lay v.

Justices-Middle Dist. Court, 811 F.2d 285, 286 (5th Cir. 1987).

     AFFIRMED.